Citation Nr: 0027396	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  00-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected disability pension, to 
include entitlement to pension under the provisions of 
38 C.F.R. § 3.321(b)(2).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from August 1966 to May 1967.

While the veteran did not request a hearing in his 
substantive appeal filed in July 2000, the record reflects 
that he subsequently filed a statement in September 2000, in 
which he requested a personal hearing before Department of 
Veterans Affairs (VA) personnel at the regional office (RO).  
Consequently, the Board of Veterans' Appeals (Board) finds 
that it has no alternative but to remand this matter to 
afford the veteran with his requested hearing before a 
hearing officer at the RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the originating agency 
for the following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The originating agency should 
schedule the veteran for a personal 
hearing before a hearing officer at the 
RO located in Manila, the Republic of the 
Philippines.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide






expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



